Citation Nr: 9921074	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-29 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed ischemic heart 
disease.  

2.  Entitlement to service connection for claimed bilateral 
hearing loss.  

3.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from August 1943 to 
October 1945.  The veteran was confirmed to have been a prisoner 
of war (POW) of the German Government from December 1943 to May 
1945.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from November 1996 and September 1997 decisions of the RO.  

The veteran was reported to have been scheduled for a hearing 
before a Member of the Board in March 1999; however, in January 
1999, he canceled the hearing.  

The veteran claims that he is entitled to service connection for 
dizziness secondary to a circulatory condition.  However, this 
issue has not been developed for appellate review and is referred 
to the RO for appropriate development.  



REMAND

The veteran contends, in essence, that he is entitled to service 
connection for ischemic heart disease and bilateral hearing loss 
with tinnitus.

In February 1990, a VA outpatient treatment record reported that 
the veteran had constant tinnitus.

In November 1995, a private medical record from Lewis-Gale 
Hospital reported that the veteran had undergone double coronary 
artery bypass surgery.  He was diagnosed with arteriosclerotic 
coronary artery disease with acute inferior myocardial 
infarction, thrombolytic therapy, ventricular fibrillation and 
essential tremor.

During a hearing at the RO in December 1997, the veteran reported 
that he had had a heart attack in October 1995 and that he had 
never had a previous heart problem.  He also reported that he had 
had ringing in his ears since his discharge from service.

In his April 1998 Substantive Appeal relating to his claimed 
heart disability, the veteran reported that Dr. Bartley had told 
him that it was as likely as not that he suffered from beriberi 
heart disease due to the absence of proper food and living 
conditions while he was a POW in Germany.  He also reported that 
he had been told by Dr. Ducey that scars on his lungs and heart 
revealed a condition that was as likely as not caused by being a 
POW.

In his May 1998 Substantive Appeal relating to his claimed 
hearing loss with tinnitus, the veteran reported that, in 1943, 
he had been a navigator on a B-17 bomber and that his position 
had been next to an engine.  He indicated that the constant hum 
from the engine had always been present during his training and 
combat flights.

Where a claim is not well grounded, VA does not have a statutory 
duty to assist a veteran in developing facts pertinent to the 
claim.  While VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991 & Supp. 1999) to advise a veteran of evidence needed 
to complete an application for a claim, this obligation depends 
upon the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised the 
veteran of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the Board finds that the RO must inform the veteran 
of his obligation to submit all medical evidence which tends to 
support his claim, including medical records and statements from 
Kevin F. Ducey, M.D., and Dr. Bartley.  

It is pertinent to note in this regard that there is presently no 
medical evidence of record demonstrating that the veteran 
currently has ischemic heart disease or bilateral hearing loss 
with tinnitus due to disease or injury incurred in or aggravated 
by service.  

To ensure that all evidence potentially relevant to this claim is 
obtained, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the following 
development:

1.  The RO should undertake appropriate 
steps to contact the veteran in order to 
request that he submit all records 
referable to treatment rendered for any 
heart disability, hearing loss or tinnitus 
since service.  In particular, he should be 
informed that he must submit all medical 
evidence which tends to support his 
assertions that he is currently suffering 
from a heart disability, bilateral hearing 
disability and tinnitus due to disease or 
injury in service.  Thereafter, the RO 
should obtain legible copies of all records 
from any identified treatment source not 
currently of record.  Once obtained, all 
records must be associated with the claims 
folder.  

2.  Following completion of the development 
requested hereinabove, the RO should then 
review the veteran's claims.  If it is 
determined that the veteran has presented 
well-grounded claims, then all indicated 
development should be undertaken by the RO.  
If any determination remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for further 
appellate review, if indicated.  No action is required of the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this remand is to obtain additional information 
concerning the veteran's case.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of the 
case.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the RO's 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


